No. 12977

          I N THE SUPREME COURT OF THE STATE O M N A A
                                              F OTN

                                            1975



JERRY L, DeLEARY ,

                                Claimant and Respondent,

         -vs   -
ANACONDA ALUMINUM COMPANY,

                               Employer and Defendant and
                               Appellant,



Appeal from:         District Court of t h e E l e v e n t h J u d i c i a l D i s t r i c t ,
                     Honorable R o b e r t C. Sykes, J u d g e p r e s i d i n g .

Counsel o f Record :

     For Appellant :

               Warden, W a l t e r s k i r c h e n and C h r i s t i a n s e n , K a l i s p e l l ,
                Montana
               M e r r i t t N. Warden a r g u e d , K a l t s p e l l , Montana

     F o r Respondent :

               R o b e r t W. G a b r i e l a r g u e d , G r e a t F a l l s , Montana



                                                       Submitted:          September 8, 1975

                                                          Decided :
                                                                           Qcr2 st 1975
Filed:   8 C T 2 5 1975
M. J u s t i c e John Conway Harrison d e l i v e r e d t h e Opinion of t h e
 r
Court.

               T h i s a p p e a l i s taken from a judgment e n t e r e d i n t h e
d i s t r i c t c o u r t , F l a t h e a d County.    The Anaconda Aluminum Company
( h e r e i n a f t e r r e f e r r e d t o a s employer) t a k e s i s s u e w i t h t h e d i s t r i c t
c o u r t ' s award of b e n e f i t s t o c l a i m a n t J e r r y L. DeLeary.
               The i n j u r y i n v o l v e d occurred on August 26, 1971, when
c l a i m a n t , employed by Anaconda Aluminum Company a t i t s r e d u c t i o n
works a t Columbia F a l l s , Montana, s l i p p e d on a catwalk which
r e s u l t e d i n molten aluminum e n t e r i n g h i s l e f t shoe, s e v e r e l y
b u r n i n g h i s lower l e f t l e g .       Claimant was t r e a t e d immediately by
a l o c a l p h y s i c i a n and l a t e r by a p l a s t i c s u r g e r y s p e c i a l i s t from
Spokane, Washington.                  The s p e c i a l i s t performed two o p e r a t i o n s t o
e r a d i c a t e s c a r s and a l l e v i a t e s c a r c o n t r a c t i o n , one i n February
1972, t h e second i n December 1972.
               Claimant chose n o t t o r e t u r n t o h i s former employment and
s o n o t i f i e d t h e employer on May 5 , 1972.                S e v e r a l months p r i o r t o
t h a t n o t i c e c l a i m a n t o b t a i n e d employment a t a f i l l i n g s t a t i o n where
he began t o e a r n approximately $600 p e r month.                        H remained t h e r e
                                                                             e
u n t i l September 1973, when he e n t e r e d i n t o a program a s an appren-
t i c e mechanic e a r n i n g about $500 p e r month.                 A l l p a r t i e s agreed t h a t

throughout t h i s p e r i o d c l a i m a n t experienced a t l e a s t a s u b s t a n t i a l
d e g r e e of pain and d i s c o m f o r t from t h e i n j u r i e s and t h a t h i s l e g
t i r e d e a s i l y when he s t o o d upon i t f o r any l e n g t h of time.                The
employer p a i d temporary t o t a l d i s a b i l i t y b e n e f i t s from t h e d a t e of
t h e a c c i d e n t t o t h e d a t e t h a t i t was n o t i f i e d of c l a i m a n t ' s i n -
tention not t o return.                 Employer was n o t aware c l a i m a n t had gone
t o work on a n o t h e r job i n March 1972.
               A t a h e a r i n g h e l d i n Play 1974 b e f o r e a h e a r i n g examiner
of t h e workmen's Compensation D i v i s i o n t o determine whether any
a d d i t i o n a l compensation was w a r r a n t e d , medical testimony from t h r e e
p h y s i c i a n s was t a k e n .    A MLssoula o r t h o p e d i s t gave a r a t i n g of 20%
impairment of t h e lower e x t r e m i t y ; a ECalispell o r t h o p e d i s t r a t e d
t h e impairment a t 15% of t h e l e g below t h e knee.                              The p l a s t i c
s u r g e r y s p e c i a l i s t from Spokane t e s t i f i e d and r a t e d t h e impairment
a s t h a t which would b e e q u a l t o a below t h e knee amputation.                                    How-
e v e r , t h e r e c o r d shows t h a t t h e out of s t a t e p h y s i c i a n based h i s
o p i n i o n on t h e c u r r e n t p r a c t i c e i n t h e s t a t e of Washington, which
a d m i t t e d l y does n o t employ t h e same system used i n t h e s t a t e of
Montana.
               The D i v i s i o n h e a r i n g r e s u l t e d i n an award of an a d d i t i o n a l
60 weeks a t a r a t e of $50 p e r week, l e s s t h e sum deemed o v e r p a i d
d u r i n g t h e h e a l i n g p e r i o d , which t h e examiner thought was l i m i t e d

t o 26 weeks under s e c t i o n 92-709, R.C.M.                        1947.
               Claimant p e t i t i o n e d f o r a r e h e a r i n g b e f o r e t h e D i v i s i o n .
O September 1 3 , 1974, f o l l o w i n g r e h e a r i n g , an amended o r d e r was
 n
i s s u e d which s l i g h t l y modified t h e p r i o r o r d e r .               Claimant was
deemed e n t i t l e d t o temporary p a r t i a l b e n e f i t s and permanent p a r t i a l
b e n e f i t s which amounted t o $2359.28, approximately $20 more t h a n t h e
f i r s t order.        A d d i t i o n a l l y t h e modified o r d e r dekted t h a t p a r t of
t h e f i r s t o r d e r which provided f o r a s e t - o f f from t h e amount p a i d
d u r i n g t h e h e a l i n g p e r i o d i n e x c e s s of t h e 26 week l i m i t a t i o n ,
h o l d i n g t h a t t h i s l i m i t a t i o n a p p l i e d o n l y t o t h e " l o s s of a member"
under t h e s t a t u t e .         From t h i s o r d e r of September 1 3 , 1974,
c l a i m a n t appealed t o t h e d i s t r i c t c o u r t .
               W n o t e h e r e t h a t no f u r t h e r evidence was taken o r
                e
a l l o t ~ e da t t h e r e h e a r i n g s i n c e t h e p a r t i e s s t i p u l a t e d r e h e a r i n g
could be had on t h e b a s i s of t h e r e c o r d b e f o r e t h e d i v i s i o n .
               The d i s t r i c t c o u r t c o n s i d e r e d a d d i t i o n a l evidence sub-
m i t t e d a t i t s h e a r i n g , b u t took under advisement t h e employer's
o b j e c t i o n t o t h e submission of t h i s evidence.                       The c o u r t , i n i t s
f i n d i n g s of f a c t and c o n c l u s i o n s of law, s u s t a i n e d t h e employer's
o b j e c t i o n and based i t s d e c i s i o n on t h e r e c o r d made b e f o r e t h e
~ o r l u n e n ' sCompensation D i v i s i o n .
               S p e c i f i c a l l y , t h e d i s t r i c t c o u r t granted claimant
t h e following compensation:
               I ) Workmen's Compensation b e n e f i t s pursuant t o
s e c t i o n 92-706, R.C.M.          1947.

               2)    Temporary p a r t i a l d i s a b i l i t y b e n e f i t s pursuant t o
s e c t i o n 92-703, R.C.M.          1947, f o r a t o t a l of 3 1 and 6 / 7 weeks
a t t h e r a t e o f $23.07          less      per week than what claimant earned
a t t h e time of i n j u r y .
               3)    Temporary t o t a l b e n e f i t s pursuant t o s e c t i o n 92-709,
R.C.M.     1947, f o r i n j u r i e s t o t h e lower l e f t e x t r e m i t y f o r a t o t a l
of 150 weeks amounting t o $7,500 l e s s t h e 2% d i s c o u n t provided
f o r by s e c t i o n 92-715, R.C.M.             1947, l e s s t h e sum of $1,900
a l r e a d y awarded and paid t o c l a i m a n t .
               The underlying i s s u e i s whether t h e d i s t r i c t c o u r t may
award a s t a t u t o r y b e n e f i t f o r f u n c t i o n a l impairment i n a d d i t i o n
to a loss           ofearning capacity.
               On appeal t h e employer p l a c e s two i s s u e s b e f o r e t h i s
Court.
               F i r s t , t h i s Court i s asked whether t h e d i s t r i c t c o u r t
e r r e d by f a i l i n g t o c o r r e c t t h e D i v i s i o n r e g a r d i n g i t s d e l e t i o n
of t h a t p a r t of t h e h e a r i n g examiner's o r d e r d e a l i n g w i t h t h e
payments made i n excess of t h e 26 week s t a t u t o r y l i m i t a t i o n .                       At
t h e time of t h e d i s t r i c t c o u r t h e a r i n g t h e employer, f o r t h e f i r s t
time, r a i s e d t h e i s s u e of t h e temporary p a r t i a l award of $459.28
under s e c t i o n 92-703, R . C.PI. 1947.
               The d i s t r i c t c o u r t r e f u s e d t o c o n s i d e r o r r u l e on t h i s
m a t t e r , due t o c l a i m a n t ' s t i m e l y o b j e c t i o n p o i n t i n g out t h e
employer's f a i l u r e t o c r o s s appeal from t h e ~ i v i s i o n ' so r d e r r e -
garding t h i s issue.             See:      Rule 2 9 ( d ) , 1i.R.App.Civ.P.              and s e c t i o n
92-829, R.C.M.           1947.      W f i n d no reason t o d i s t u r b t h i s r u l i n g on
                                     e
appeal.
                Second, t h e employer contends t h e d i s t r i c t c o u r t a c t e d
improperly, i n t h a t i t s a c t i o n s were beyond t h e scope of review
s t a t u t o r i l y imposed upon a d i s t r i c t c o u r t which f u n c t i o n s a t t h e
appellate level.               W agree.
                                e                 This Court on numerous o c c a s i o n s has
r u l e d c o n c l u s i v e l y d i s p o s i n g of t h i s q u e s t i o n .     The f u n c t i o n of

t h e d i s t r i c t c o u r t i n a p p e a l s from t h e Workmen's Compensation
D i v i s i o n i s t o examine t h e D i v i s i o n ' s f i n d i n g s of f a c t and con-
c l u s i o n s of law.        These f i n d i n g s and c o n c l u s i o n s a r e presumed t o
b e c o r r e c t and a r e n o t r e v e r s i b l e i f supported by c r e d i b l e evidence.
Under s e c t i o n 92-834, R.C.M.                 1947, t h e d i s t r i c t c o u r t must d e t e r -
mine :
               "Jc + :  *   whether o r n o t , t h e board r e g u l a r l y pursued
               i t s a u t h o r i t y and whether o r n o t t h e f i n d i n g s of t h e
               board ought t o be s u s t a i n e d , and whether o r n o t such
               f i n d i n g s a r e r e a s o n a b l e under a l l t h e circumstances
               of t h e c a s e . 11
See:      Hurlbut v. V o l l s t e d t Kerr Company,                               M nt
                                                                                    o     .       ,   538
P.2d 344, 32 St.Rep.                 752, 755; B i r n i e v. U . S .              Gypsum Co., 134 Mont.
39, 328 P.2d 133.
               Th.e d i s t r i c t c o u r t ' s f i n d i n g s of f a c t , c o n c l u s i o n s of
law and judgment i n t h e i n s t a n t m a t t e r p r e s e n t an unusual s i t u a -
tion.       N r e f e r e n c e i s made t o t h e f i n d i n g s of f a c t and award made
             o
by t h e blorkmen's Compensation D i v i s i o n .                     Thus i t makes no a t t e m p t
t o c o r r e c t e r r o r s i n law o r f i n d i n g s o f f a c t based on i n s u f f i c i e n t
c r e d i b l e evidence.         The r e s u l t i s a completely new s e t of f i n d i n g s
o f f a c t and c o n c l u s i o n s of law which t o t a l l y i g n o r e t h e proceedings
taken a t t h e administrative l e v e l .                    T h i s a c t i o n by t h e d i s t r i c t
c o u r t seems a p p a r e n t l y t o b e based on two assumptions:
               1 ) That t h e D i v i s i o n f a i l e d t o c o n s i d e r c l a i m a n t ' s
f u n c t i o n a l impairment i n terms of t h e d i s a b i l i t y , t h e r e b y d e p r i v i n g
him of an award based on h i s f u t u r e e a r n i n g c a p a c i t y ; and
               2) That under t h e a u t h o r i t y of Jones v. C l a r i d g e , 145
Mont. 326, 400 P.2d 888, claimant was e n t i t l e d t o an award which,
a t l e a s t i n p a r t , takes t h a t factor i n t o consideration.                           Thus t h e
d i s t r i c t c o u r t , i n e f f e c t , e x e r c i s e d i t s assumed d i s c r e t i o n i n
an a r e a where t h e D i v i s i o n a d m i t t e d l y r e f u s e d t o a c t .
               I n Jones t h i s Court i n t h e s p i r i t of l i b e r a l c o n s t r u c t i o n
                 I1
and under          a given s e t of circumstances" h e l d t h a t an award f o r
l o s s of p r o s p e c t i v e f u t u r e e a r n i n g s r e s u l t i n g from permanent
p a r t i a l d i s a b i l i t y may be proper under s e c t i o n 92-709, R.C.M.
1947.       However, an examination of what t h o s e c i r c u m s t a n c e s might

b e , o r t h e i r a p p l i c a b i l i t y t o t h i s p a r t i c u l a r c a s e , i s a determina-
t i o n we need n o t make.
               S e c t i o n 92-834, R.C.M.               1947, a l l o w s t h e d i s t r i c t c o u r t
t o amend, modify, o r r e v e r s e t h e a c t i o n s of t h e workmen's Compen-
s a t i o n D i v i s i o n o n l y i f i t finds t h o s e a c t i o n s unsupported by
c r e d i b l e evidence o r unreasonable under a l l t h e c i r c u m s t a n c e s
of t h e c a s e .
               Here, t h e d i s t r i c t c o u r t modified t h e ~ i v i s i o n ' so r d e r
on one hand, w h i l e s p e c i f i c a l l y a d o p t i n g c o n t r a r y f i n d i n g s and
c o n c l u s i o n s on t h e o t h e r .       Thus t h e d i s t r i c t c o u r t ' s judgment was
i n c o n s i s t e n t and l e g a l l y improper i n t h e c o n t e x t of t h e s t a t u t e
i n t h a t a f t e r awarding t h e s t a t u t o r y b e n e f i t f o r f u n c t i o n a l i m -
pairment i t g r a n t e d an a d d i t i o n a l amount f o r l o s s of e a r n i n g
c a p a c i t y n o t a u t h o r i z e d by s t a t u t e .     Here, t h e f a c t s do n o t
s u p p o r t t h e c o n c l u s i o n s of law of t h e d i s t r i c t c o u r t .
               The judgment of t h e d i s t r i c t c o u r t i s r e v e r s e d .               The

o r d e r of t h e ~ o r k m e n ' sCompensation D i v i s i o n upon r e h e a r i n g i s
reinstated.




                                                 ,
                                                 I

                                                      I
                                             I

                                         i            1
Justices